Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.  Claims 1-16 and 21 are currently pending examination, claims 17-19 withdrawn, claim 20 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Boef et al (US 2012/0313295 hereafter De Boef) in view of Bandic et al (US 2007/0190196; hereafter Bandic), Dierichs (US2006/0012770; hereafter Dierichs), and Bamesberger et al (US 2018/0074418; hereafter Bamesberger).
Claims 16: De Boef teaches a method of manufacturing an article (see, for example, abstract), comprising,
aligning a superstrate (24, such as imprint template) with the substrate (20) using a light beam (see, for example, Fig 3-4 [0024-0026])
Dispensing a formable material (imprintable material, such as 12) over the substrate (see, for example, Fig 2-4, [0021-23], [0102]).
  Contacting the formable material over the substrate with the superstrate (see, for example, Fig 2, [0021-23], [0036]).  
Curing the formable material over the substrate by irradiating the formable material with actinic radiation beams to form the planarization layer over the substrate while the superstrate is contacting the formable material (See, for example, Fig 2, Fig 5, [0038]).  
Separating the superstrate and the layer on the substrate (See, for example, Fig 2, [0021], [0038]). 
Processing the substrate on with the layer has been formed (see, for example, Fig 2, [0021], generic recited “processing” can read on any subsequent step, such as moving, etching , cleaning, imprinting etc)
Manufacturing the article from the processed substrate (see, for example, Fig 2, [0021], [0099] generic recited “manufacturing” can read on any subsequent step, such as further moving, etching , imprinting, cleaning, etc). 
De Boef does not explicitly teach wherein the actinic radiation used for curing is irradiated through a diffusion element wherein the beams enter the element at an entering state and exit at an exiting state wherein these two state are different.  Bandic teaches a method of photo-nanoimprinting to manufacture an article (See, for example, abstract, Figures).  Bandic further teaches wherein defects within and on superstrates / stampers can produce shadows when using collimated light for exposure which results in uneven exposure intensity and negatively impacts the resulting quality (see, for example, [0009-0012]).  Bandic teaches that by passing the light through a UV light diffuser effectively randomizes the collimated UV light beam so as to diffuse the shadowing effect and achieve more uniform exposure and a reduction in defect formation (See, for example, [0013] [0031]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated irradiating the curing radiation beam through a diffusion element wherein the beams enter the element at a collimated entering state and exits at a different, diffused exiting state as such an incorporation would predictably allow more uniform radiation intensity, reducing the occurrence of defects.  
De Boef has taught different light sources for alignment (source 34) vs exposure (source 28),  (See, for example, Fig 3-5, [0024], [0029], [0036]).  Den Boef further teaches wherein source 34 output as collimated beam useful for alignment and after passing through an optical element (such as lens 32 remains collimated (See, for example, [0024]).  Bandic is silent as to an alignment process.  Den Boef in view of Bandic do not explicitly teach wherein aligning the superstrate with the substrate comprises passing the alignment light beam through the diffusing element in a first operation state which does not  change the state of the light and further tuning the diffusing element to a second operation state, wherein the first operation state is different from the second operation state which is meant for periods of curing.  Dierichs describes a diffuser unit for a lithographic apparatus (See, for example, abstract).  Dierichs further acknowledges that implementation of diffusers into lithographic systems is well known as they achieve improved beam homogeneity, but further notes that gains in system capability / flexibility and  uniformity / quality can further be made by incorporation of a dynamic diffuser (see, for example, abstract, [0006-0009], [0054], [0057], Fig 5)).  Dierichs further teaches wherein the diffuser unit is positioned between the illumination system and the substrate / object to be illuminated (See, for example, [0011]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a dynamic / tunable diffuser as such a diffuser would provide for improved flexibility to handle and output different desired radiation conditions and improving uniformity.  As De Boef has explicitly taught the alignment radiation is collimated, and Bandic has only taught gains from the incorporation of beam diffusion during exposure operations, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have tuned the dynamic diffusing element to different operations states; i.e a first operational state wherein the alignment beam passes without changing the state of the light beam / maintaining collimation for alignment, as desired by primary reference; and a second operational state of requisite diffusion for diffusing the light beam for improving exposure homogeneity / uniformity (to achieve the benefits ad taught in Bandic); as such states would have predictably allowed the systems to both achieve the dictated / specified conditions for these two processes: alignment via collimated light and exposure via diffused light.  
De Boef further teaches wherein the light beam that passes through the system (by combination through the diffusing element in the first operation state) is detected by a detector (40) (See, for example, Fig 3-4, [0008], [0010], [0026-28], [0061]).  But is silent as to the specific detector, therefore it does not explicitly teach wherein the detector is a camera.  Bamesberger teaches a method of substrate to superstrate alignment in lithographic processes (See, for example, abstract, Fig 1-3). Bamesberger further teaches wherein using cameras as returned light detectors improve the timeliness of the detection and correction of the misalignment between the substrate and superstrate, and reducing convergent times and errors, and increasing throughput of such lithographic processes (see, for example, Fig 1-3, [0042]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a camera as the detector in the method since it is known in the art to serve as returned light detectors for alignment operations in lithographic imprinting processes and since it would predictable improve the timeliness of the detection and correction of the misalignment between the substrate and superstrate, and reduce convergent times and errors, and increase throughput of such lithographic processes. 

Claims 1-9, 11-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panga et al (US 2010/0012622; hereafter Panga) in view of De Boef , Bandic, Dierichs, and Bamesberger.
Claims 1, and 21: Panga teaches a method of forming a planarization layer by curing a formable material (such as polymerizable material 34) on a substrate (62) in contact with a superstrate (such as flat template 18 ) (See, for example, Figures 5A-D, Abstract,[0035-0037]) comprising,
Dispensing a formable material (34) over the substrate (see, for example, Fig 5A-D, [0035-0037]).
  Contacting the formable material over the substrate with the superstrate (see, for example, Fig 5A-D [0035-37]).  
Curing the formable material over the substrate by irradiating the formable material with actinic radiation beams (such as ultraviolet radiation) to form the planarization layer over the substrate while the superstrate is contacting the formable material (See, for example, abstract, [0028], [0035-0037]).  
Panga further teaches wherein its method is designed to be implemented with imprint lithography processes and systems (See, for example, Fig 1-5, [0010-12], and [0029], but is silent as to particulars, including alignment procedures of such systems, therefore it does not explicitly teach aligning a superstrate with the substrate by detecting a light beam.
De Boef teaches a method and system of imprint lithography (see, for example, abstract, figures).  De Boef further teaches that in lithographic systems proper alignment between the substrate and superstrate is a significant consideration, wherein improper alignment could result in non-functional devices (See, for example, [0005]).  De Boef further teaches wherein the alignment is predictably performed by detecting a light beam that passes through the system and subsequently detected by a detector (See, for example, Fig 3-4 [0024-0026], [0061]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated aligning the superstrate with the substrate by detecting a light beam that passes through the system as such a step would predictably reduce improper alignment and the occurrence of non-functional devices.  
De Boef has taught different light sources for alignment (source 34) vs exposure (source 28),  (See, for example, Fig 3-5, [0024], [0029], [0036]).  De Boef further teaches wherein source 34 output as collimated beam useful for alignment and after passing through an optical element (such as lens 32 remains collimated (See, for example, [0024]). Panga and De Boef does not explicitly teach wherein the actinic radiation used for curing is irradiated through a diffusion element wherein the beams enter the element at an entering state and exit at an exiting state wherein these two state are different.  Bandic teaches a method of photo-nanoimprinting to manufacture an article (See, for example, abstract, Figures).  Bandic further teaches wherein defects within and on superstrates / stampers can produce shadows when using collimated light for exposure which results in uneven exposure intensity and negatively impacts the resulting quality (see, for example, [0009-0012]).  Bandic teaches that by passing the light through a UV light diffuser effectively randomizes the collimated UV light beam so as to diffuse the shadowing effect and achieve more uniform exposure and a reduction in defect formation (See, for example, [0013] [0031]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated irradiating the curing radiation beam through a diffusion element wherein the beams enter the element at a collimated entering state and exits at a different, diffused exiting state as such an incorporation would predictably allow more uniform radiation intensity, reducing the occurrence of defects.  
Panga in view of Den Boef and Bandic do not explicitly teach wherein aligning the superstrate with the substrate comprises passing the alignment light beam through the diffusing element in a first operation state which does not  change the state of the light and further tuning the diffusing element to a second operation state, wherein the first operation state is different from the second operation state which is meant for periods of curing.  Dierichs describes a diffuser unit for a lithographic apparatus (See, for example, abstract).  Dierichs further acknowledges that implementation of diffusers into lithographic systems is well known as they achieve improved beam homogeneity, but further notes that gains in system capability / flexibility and  uniformity / quality can further be made by incorporation of a dynamic diffuser (see, for example, abstract, [0006-0009], [0054], [0057], Fig 5)).  Dierichs further teaches wherein the diffuser unit is positioned between the illumination system and the substrate / object to be illuminated (See, for example, [0011]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a dynamic / tunable diffuser as such a diffuser would provide for improved flexibility to handle and output different desired radiation conditions and improving uniformity.  As De Boef has explicitly taught the alignment radiation is collimated, and Bandic has only taught gains from the incorporation of beam diffusion during exposure operations, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have tuned the dynamic diffusing element to different operations states; i.e a first operational state wherein the alignment beam passes without changing the state of the light beam / maintaining collimation for alignment, as desired by De Boef; and a second operational state of requisite diffusion for diffusing the light beam for improving exposure homogeneity / uniformity (to achieve the benefits ad taught in Bandic); as such states would have predictably allowed the systems to both achieve the dictated / specified conditions for these two processes: alignment via collimated light and exposure via diffused light.  
De Boef further teaches wherein the light beam that passes through the alignment system (by combination through the diffusing element in the first operation state) is detected by a detector (40) (See, for example, Fig 3-4, [0008], [0010], [0026-28], [0061]).  But is silent as to the specific detector, therefore it does not explicitly teach wherein the detector is a camera.  Bamesberger teaches a method of substrate to superstrate alignment in lithographic processes (See, for example, abstract, Fig 1-3). Bamesberger further teaches wherein using cameras as returned light detectors improve the timeliness of the detection and correction of the misalignment between the substrate and superstrate, and reducing convergent times and errors, and increasing throughput of such lithographic processes (see, for example, Fig 1-3, [0042]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a camera as the detector in the method since it is known in the art to serve as returned light detectors for alignment operations in lithographic imprinting processes and since it would predictable improve the timeliness of the detection and correction of the misalignment between the substrate and superstrate, and reduce convergent times and errors, and increase throughput of such lithographic processes. 
Claims 2-3: by the combination applied in claim 1 (see above) the entering state is collimated (light exiting lens 32 of De Boef, see, [0036])) and exiting as dictated by the combination is diffused (as passing through active diffuser to homogenize). 
Claims 4-5: refer to the combination applied to claim 1 above wherein collimated beam 35 from source 34 would pass through tuned diffusing element during alignment ([0024]). 
Claim 6: Panga in view of De Boef, Bandic, Dierichs, and Bamesberger have taught providing a camera (as detector) and lighting system (34) to align the superstrate with the substrate (See, for example, Fig 3-4 and 7 (received output image); and [0027-0029], [0050] of De Boef and rejection of claim 1 above).
Claim 7: Dierichs further teaches wherein the diffuser unit is positioned between the illumination system and the substrate / object to be illuminated (See, for example, [0011]).  Thus it would be positioned between the substrate and the camera / lighting system.
Claim 8: Dierichs further teaches wherein the diffusing element comprises a first layer, a second layer and third a layer (such as 46, 60b, 60a order not dependent) (see, for example, Fig 5, [0105]).  
Claim 9: Dierichs further teaches wherein the first layer (such as interpreting liquid layer 46 as the first layer) can be silicone or alternatively quartz or glass (such as interpreting 60a or b as the first layer) (See, for example, [0040] or [0114]).  
Claim 11: Dierichs further teaches wherein the third layer (such as interpreting liquid 46 as the third layer) can be silicone or alternatively quartz or glass (such as interpreting 60a or b as the third layer) (See, for example, [0040] or [0114]).  
Claim 12: Dierichs further teaches wherein the first layer (such as one of 46, 60b, 60a) is separated into at least two sections (such as a left and a right section separated by a hypothetical imaginary vertical plane when observing Fig 5), the second layer is a continuous layer (such as one of 46, 60b or 60a) , and the third layer is separated (such as one of 46, 60b, 60a) into at least two sections (such as a left and a right section separated by a hypothetical imaginary vertical plane when observing Fig 5).
Claim 13: Dierichs further teaches wherein the diffusing element comprise three zones (such as wherein each zone corresponds to each of the layers 46, 60a, 60b, or alternatively wherein the zones are interpreted as portions oriented adjacently from left to right when viewing Fig 5).  
Claim 14: Dierichs further teaches wherein the set of actinic radiation beams exit the first zone (such a laminar zone 60b) at a different state than the beam exiting the second zone (such as laminar zone 46) (See, for example, Fig 5 wherein the light only passing through “zone” 60b is has not interacted with the diffusing elements of the “third zone” 46, thus they would not be in as a diffused state as those exiting form the “second zone” 46 (image still depicts beam 50 as collimated at the interface of 60b and 46, and as diffused at the exiting interface of 46/60a).
Claim 15:  Dierichs further teaches wherein the set of actinic radiation beams exit the first zone (such a laminar zone 60b) at a different state than the beam exiting the third zone (such as laminar zone 60a) (See, for example, Fig 5 wherein the light only passing through “zone” 60b is has not interacted with the diffusing elements of the diffusion zone 46, thus they would not be in as a diffused state as those exiting form the “third zone” 60a which exists in an orientation after diffusion, thus the light would be in a diffused state while exiting the third zone (image still depicts beam 50 as collimated at the interface of 60b and 46, and as diffused at the exiting interface 60a and the exterior).

Claims 8, 10, and 12-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Panga in view of De Boef, Bandic, Dierichs, and Bamesberger as applied to claim 1 above, and further in view of Jeon et al (A New Three-Dimensional Lithography Using Polymer Dispersed Liquid Crystal (PDLC) Films” MEMS 2006. Istanbul Turkey, 22-26 January 2006; provided by Applicant in 2/27/20 IDS; hereafter Jeon). 
Claim 8 and 10: Panga in view of De Boef, Bandic, Dierichs, and Bamesberger teach the method of claim 1 but don’t explicitly teach wherein the diffusing element comprises first, second, and third layers wherein the second layer comprises PET, ITO, PDLC or any combination thereof.  Jeon teaches a method of photolithography using a dynamic diffuser (See, for example, abstract).  Jeon further teaches wherein incorporation of a PDLC diffuser allows for an expansion to various and complex shapes and profiles due to its ability to freely control site specific diffusion and transmittance rates of the PDLC across a given area by distinct area voltage modulation and patterned ITO electrodes (See, for example, pg 110).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a PDLC film diffuser as the dynamic diffuser as it would allow for a further enhanced control over site specific diffusion characteristics of the diffuser across its length, expanding the achievable patterning abilities of the system.  Jeon further teaches wherein system comprises a first layer, a second layer and a third layer (see, for example, Fig 1, Fig 6).  Thus Jeon further teaches wherein the second layer comprises ITO (such as where the ITO layer is interpreted as the second layer) or PDLC (such as where the PDLC layer is interpreted as the second layer) (See, for example, Fig 1, Fig 6). 
Claim 12: Jeon further teaches wherein the first layer (Such as upper patterned ITO layer) is spaced apart into two sections, the second layer (such as PDLC film) is a continuous layer, and the third layer (such as lower ITO layer) is separated into at least two sections (See, for example, Fig 6). 
Claim 13: Jeon further teaches wherein the diffusing element comprises three zones (such as V1, V2, and V3) (See, for example, Fig 6). 
Claim 14: Jeon further teaches wherein the set of actinic radiation beams exit the first zone (V2) at a different state than the beams exiting the second zone (V1) (see, for example, Fig 6). 
Claim 15: Jeon further teaches wherein the set of actinic radiation beams exit the first zone (V2) at a different state than the beams exiting the third zone (V3) (see, for example, Fig 6). 

Claims 9 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Panga in view of De Boef, Bandic, Dierichs, Bamesberger and Jeon as applied to claim 8 above, and further in view of Partain (US 2007/0023853; hereafter Partain). 
Claim 9 and 11: Panga in view of De Boef, Bandic, Dierichs, Bamesberger and Jeon teach the method of claim 8, Jeon further teaches wherein the first and third layers comprise ITO coated glass (upper and lower layers) (See, for example, Fig 1 and pg 110).  Jeon does not explicitly teach the chemistry of the glass, so it does not explicitly teach these layers comprise a material from the grouping claimed.  Partain demonstrates that one of ordinary skill would readily appreciate that silicate based glass predictably serves as the glass to support an ITO layer (See, for example, [0049]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a silicate glass as the glass onto which the ITO is coated as silicate glass (thus substrate comprises silicates) is well known and predictably serves as support for ITO in ITO glass coated articles, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (none of Den Boef, Bandic, or Dierichs teach the limitation of aligning the superstrate with the substrate by tuning a diffusing element to a first operational state and tuning the diffusing element to a second operational state, where the first operation state is different from the second operational state before curing the formable material over the substrate by irradiating the formable material with actinic radiation beams through the diffusion element to form a layer over the substrate while the superstrate is contacting the formable material, and further wherein in the first operational state the light beam passes without changing state of the beam), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant had previously admitted that “Dierich demonstrates a diffuser that can adjust diffusion conditions by changing the fluid within the diffuser system to different diffuse states” (pg 7 of 11/17/21 remarks).  And currently states that “Dierich teaches various extents to which the diffusion can occur by varying different factors, namely the particle size and number within the fluid” (pg 7 or 7/22/22 remarks).  But further argues that by the teaching of Dierich is silent as to beams entering and exiting the diffuser in the same state (pg 7 of 7/22/22 remarks), thus a combination with Bandic would not be motivated.  The examiner disagrees, and asserts that Dierich is not solely limited to always scattering; Dierich has taught the ability to pass through various fluids, including fluids without diffuser particles therein either by avoiding feeding of diffuser particles from a separate feed container as the fluid, or by adjusting the temperature of the fluid when the diffusive species are bubbles (see, for example, [0104-0112]).   Dierichs explicitly teaches wherein the extent to which transmitted radiation is diffused depends on the number, size, etc of diffuser particles, and further teaches wherein the number of diffuser particles can be changed by adding or removing such particles, or by adjusting the temperature (influencing the solubility of bubble particles forming therein) (See, for example, [0097], [0102-0104]).  A setup for altering the fluid within the diffuser (thus tuning the diffraction) is offered in Fig 5 and supporting description, wherein chambers of differing liquids and particles can be selectively controlled with particular mixing ratios / amounts (See, for example, Fig 5, [0105-0111]).  Thus the examiner maintains that Dierich has demonstrated its diffuser unit provides for adjustable / tunable diffusion conditions, inclusive of those allowing for the light beam to pass without changing its state (remain collimated) by particular selection of the fluid / conditions within the system.  The rejection is not solely made over Dierich, but rather a combination of references wherein primary reference Den Boef has explicitly taught the alignment radiation is collimated, and Bandic has only taught gains from the incorporation of beam diffusion during exposure operations.  Thus when considering the art as a whole it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated tuning of the diffusive state via a dynamic diffusing element to a first operational state wherein the alignment beam passes without changing the state of the light beam so as to maintain collimation for alignment as explicitly desired by primary reference; and a second operational state of requisite degree of diffusion for diffusing the light beam for improving exposure homogeneity / uniformity, as taught by Bandic; as such states would have predictably allowed the systems to both achieve the dictated / specified conditions for these two particular processes: alignment via collimated light and exposure via diffused light  The combination would not destroy secondary Dierichs as its functionality as a tunable diffusion element is intact and utilized.  
Applicant further argues as Dierichs diffuser utilizes a liquid, that diffraction, according to Snell’s Law would bend the light  as it passes from one beam to the next.  The examiner notes that Snell’s law is directed to refraction of light passing between material interfaces, and can be characterized by the n1* sin ϴ1 = n2*sin ϴ2  (n = refractive indexes of the materials, ϴ1 = the incidence angle taken from normal to the interface, ϴ2 = refractive angle in the second material again taken from normal).  As taught in the combination, the impinging alignment light beam upon the diffusion element is collimated in the normal direction (See, for example,  [0024], Fig 3-4).  Dierichs additionally describes the diffuser as possessing planar plate surfaces and depicts the impinging radiation as normal (See, for example, [0114], Fig 5). As such ϴ1 would be 0o and the sin (0o) = 0  thus according to Snell’s Law ϴ2 would = 0o.  So for the incident angle of zero, the beam would not change state according to Snell’s law, thus applicant’s arguments to the contrary are not convincing.    As such the examiner maintains the combination would again not be rendered unsatisfactory, and maintains the combination is apt.   
Applicant’s arguments that the references do not teach the newly added limitations directed to a camera are unconvincing in view of newly-cited Bamesberger, as discussed above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712